Title: Orderly Book, 3 November 1758
From: Washington, George
To: 



[3 November 1758]

Loyal Hannon Friday Novr 3d 1758
Parole Williamsburgh
Field Officer for to Morrow Lt Colo. Lloyd.
Adjt for to morrow the Highlanders.
All the Prisoners of the different Corps to parade immediately upon the Grand parade in order for to Cut firing for the General.

The Surgeons of the different Corps are to wait upon Doctor Russell as soon as possible with a return of their Sick distinguishing their diseases and to explain their Situation.
The Genls Levie hour to be every day at 12 OClock but this day it will be at one.
Genl Forbes is highly Satisfied with the Behaviour of the Troops this Campaign and in Consideration of the Coldness of the weather & fatigue of working they have to go thro, the Genl is pleas’d to allow every Man a Gill of Spirits Pr Day whilst it can be provided and in Case it Should fall Short a further Supply is daily expected—the Qr Mastrs are therefore to give in to the Kings Commissary a daily return of the Number of Men they have fit for duty that they may receive a Gill of Spirits each, which they are to see mixt with water before they deliver it.
Genl Forbes will review the Line to morrow forenoon at 12 OClock, the Qr Mastr Genl is this Afternoon to appoint a proper Field for that Purpose.
As a Number of the Indians who have come over to our Alliance by the late Treaty at Easton are now upon their March to Join us to go to War.
The Troops are therefore to receive them as Friends, & they will be known by their Carryg red Handkerchief with white Spots at the end of a Pole.
After Orders
The Genl Court Martial whereof Colo. Washington was President is desolv’d Lt James Laughry of the 1st B. Pensylvanians try’d at the Genl Court Martial for forcing the Sentries placd upon Lt Colo. Hamilton and giving a Sword to Lt Colo. Hamilton who was a prisoner is Acquitted by the Court Martial of the Crime laid to his Charge.
Genl Forbes approves of the Sentences and he is to Join his Corps and do duty as an Officer.
A Detachmt of 1 Capt. 4 Subs. 5 Serjts & 120 Men to parade to morrow Morning at 8 OClock and March to the foot of the East Side of Laurel Hill—The Capt. & 100 Men to escort to Loyal Hannon the Train of Artillery.
A Sub., 1 Serjt and 20 Men to Escort Bullocks.
